Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- are rejected under 35 U.S.C. 103 as obvious over U.S. pat. Pub. No. 20190198337 to SHIGETOSHI et al. (SHIGETOSHI) in view of DE112015001462 to Andrew et al. (Andrew).
Regarding Claim 1, Shigetoshi teaches a method of fabricating a semiconductor device, comprising: 
providing a front-end component comprising a substrate 420 a dielectric layer 410 on a front side of the substrate, a metal layer 460 embedded in the dielectric layer, a hole and an isolation layer 430A, the hole 411A penetrating through at least the substrate and exposing the metal layer, the isolation layer covering side walls and a bottom of the hole, the metal layer and a back side of the substrate; 
forming a polymer layer 50 which covers a surface of the isolation layer; 
removing a portion of the polymer layer and at least a partial thickness of a portion of the isolation layer over the bottom of the hole by etching both the polymer layer and the isolation layer; 

successively repeating the steps of forming a polymer layer, etching both the polymer layer and the isolation layer and removing the polymer layer, until the metal layer is exposed (see Figs. 2-13 for the simplified process of forming the via in Fig. 15).
In the event that the process shown in Fig.14 is does not stem directly from the process of Figs.  2-13, It would have been obvious to the person of ordinary skill at the time of filing to include the process of Figs. 2-13 to use as the trench etch in Figs. 14-15 since Figs. 14-15 do not show specifics, motivating those of ordinary skill to seek out such teachings to complete the teaching of Figs. 14+. 
Shitegoshi does not explicitly teach coating the entire sidewall of the trench during the Bosch process. However, in analogous art, Andrew teaches in Figs. 4E-4H at least, coating the sidewalls of a target to sequentially etch a trench. It would have been obvious to the person of ordinary skill at the time of filing to modify Shitegoshi with the teaching of Andrew in order to achieve a high aspect ratio, as taught by Andrew throughout.

Regarding Claim 2, Shigetoshi and Andrew teach the method of claim 1, wherein the polymer layer is formed by a plasma deposition process performed at a plasma chamber pressure of from 25 mTorr to 35 mTorr, an RF power level of 2000-3000 W and a bias voltage of 45-55 V (see below) using mixed reaction gases including CH2F2, CH3F and 02 [0094].  Although Shigetoshi does not teach the specifics of the polymer deposition, examiner takes official notice that pressure, RF poser and bias voltage all directly affect the thickness and quality of a PECVD deposition process, and are therefore result effective variables which may be optimized by the person of ordinary skill in the art (MPEP 2144.05(II)(B)).

Regarding Claim 3, Shigetoshi and Andrew teach the method of claim 2, but does not explicitly teach that CH2F2 is provided at a flow rate of 140-160 sccm, CH3F is provided at a flow rate of 190-210 sccm and 02 is provided at a flow rate of 15-25 sccm, for a period of time of 6-8 s.  However, Examiner takes official notice that flow rate of reactive gasses directly affects the time to achieve a given thickness vs. the quality of that given thickness. See above regarding (MPEP 2144.05(II)(B)).

Regarding Claim 6, Shigetoshi and Andrew teach the method of claim 1, wherein the polymer layer is removed by an ashing process performed for a period of time of 23-27 s at a plasma chamber pressure of from 15 mTorr to 25 mTorr, an RF power level of 2500-2700W and a bias voltage of 0 V using a reaction gas containing 02 introduced at a flow rate of 800-1200 secm (Shigetoshi teaches Ashing, [0068], the remaining limitations are result effective variables, see above).

Regarding Claim 7, Shigetoshi and Andrew teach the method of claim 1, wherein the steps of forming a polymer layer, etching both the polymer layer and the isolation layer and removing the polymer layer are successively repeated for 8 to 10 times (the number of cycles is a result effective variable that determines the depth of the etch, see again MPEP 2144.05(II)(B)).

Regarding Claim 8, Shigetoshi and Andrew teach the method of claim 1, wherein the hole extends through the substrate so that the metal layer is exposed therein (see Fig. 14).

Regarding Claim 9, Shigetoshi and Andrew teach the method of claim 1, wherein the hole extends through both the substrate and a partial thickness of the dielectric layer so that the metal layer is exposed therein (see Fig. 14).

Regarding Claim 10, Shigetoshi and Andrew teach the method of claim 1, wherein the polymer layer has a thickness of from 5 nm to 20 nm ([0073], see MPEP 2144.05(II)(A)).

Regarding Claim 11, Shigetoshi and Andrew teach the method of claim 1, wherein the polymer layer further covers a surface of the isolation layer located on the bottom of the hole, the polymer layer being thicker over the back side of the substrate than over the side walls and the bottom of the hole (see Fig. 4F of Andrew for example).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shigetoshi and Andrew as applied to claim 1 above, and further in view of U.S. pat. Pub. No. 20190131140 to Sun et al. (Sun).
Regarding Claim 4, Shigetoshi and Andrew teach the method of claim 1, but does not explicitly teach that the polymer layer and the isolation layer are etched by a plasma etching process performed at a plasma chamber pressure of from 10 mTorr to 20 mTorr, an RF power level of 1000-2500 W and a bias voltage of 1400-1600 V using mixed reaction gases including NF3, CH3F, CHF3 and 02.
However, in analogous art, Sun teaches etching of inorganics in semiconductor processes using NF3, CH3F, CHF3 and 02 [0237].  See above regarding optimization of variables such as pressure, power and bias voltage (examiner takes official notice that all are result effective variables in plasma etching).  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Sun since Shigetoshi is silent regarding the specifics of the etching.

Regarding Claim 5, Shigetoshi, Andrew and Sun teach method of claim 4, wherein NF3 is provided at a flow rate of 70-90 seem, CH3F is provided at a flow rate of 50-70 seem, CHF3 is provided at a flow rate of 40-60 seem and 02 is provided at a flow rate of 8-12 secm, for a period of time of 13-17s (examiner takes official notice that flow rate of the various reactants and the time of the reactants are allowed to flow directly affects the rate of etching, see above regarding result effective variables).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812